(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  BRISTOL-MYERS SQUIBB CO. v. SUPERIOR COURT 

  OF CALIFORNIA, SAN FRANCISCO COUNTY, ET AL. 


      CERTIORARI TO THE SUPREME COURT OF CALIFORNIA

       No. 16–466.      Argued April 25, 2017—Decided June 19, 2017
A group of plaintiffs, most of whom are not California residents, sued
  Bristol-Myers Squibb Company (BMS) in California state court, al-
  leging that the pharmaceutical company’s drug Plavix had damaged
  their health. BMS is incorporated in Delaware and headquartered in
  New York, and it maintains substantial operations in both New York
  and New Jersey. Although it engages in business activities in Cali-
  fornia and sells Plavix there, BMS did not develop, create a market-
  ing strategy for, manufacture, label, package, or work on the regula-
  tory approval for Plavix in the State. And the nonresident plaintiffs
  did not allege that they obtained Plavix from a California source, that
  they were injured by Plavix in California, or that they were treated
  for their injuries in California.
     The California Superior Court denied BMS’s motion to quash ser-
  vice of summons on the nonresidents’ claims for lack of personal ju-
  risdiction, concluding that BMS’s extensive activities in the State
  gave the California courts general jurisdiction. Following this
  Court’s decision in Daimler AG v. Bauman, 571 U. S. ___, the State
  Court of Appeal found that the California courts lacked general juris-
  diction. But the Court of Appeal went on to find that the California
  courts had specific jurisdiction over the claims brought by the nonres-
  ident plaintiffs. Affirming, the State Supreme Court applied a “slid-
  ing scale approach” to specific jurisdiction, concluding that BMS’s
  “wide ranging” contacts with the State were enough to support a find-
  ing of specific jurisdiction over the claims brought by the nonresident
  plaintiffs. That attenuated connection was met, the court held, in
  part because the nonresidents’ claims were similar in many ways to
  the California residents’ claims and because BMS engaged in other
  activities in the State.
2            BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
              COURT OF CAL., SAN FRANCISCO CTY. 

                           Syllabus


Held: California courts lack specific jurisdiction to entertain the nonres-
 idents’ claims. Pp. 4–12.
    (a) The personal jurisdiction of state courts is “subject to review for
 compatibility with the Fourteenth Amendment’s Due Process
 Clause.” Goodyear Dunlop Tires Operations, S. A. v. Brown, 564
U.S. 915, 918. This Court’s decisions have recognized two types of
 personal jurisdiction: general and specific. For general jurisdiction,
 the “paradigm forum” is an “individual’s domicile,” or, for corpora-
 tions, “an equivalent place, one in which the corporation is fairly re-
 garded as at home.” Id., at 924. Specific jurisdiction, however, re-
 quires “the suit” to “aris[e] out of or relat[e] to the defendant’s
 contacts with the forum.” Daimler, supra, at ___ (internal quotation
 marks omitted).
    The “primary concern” in assessing personal jurisdiction is “the
 burden on the defendant.” World-Wide Volkswagen Corp. v. Wood-
 son, 444 U.S. 286, 292. Assessing this burden obviously requires a
 court to consider the practical problems resulting from litigating in
 the forum, but it also encompasses the more abstract matter of sub-
 mitting to the coercive power of a State that may have little legiti-
 mate interest in the claims in question. At times, “the Due Process
 Clause, acting as an instrument of interstate federalism, may . . . di-
 vest the State of its power to render a valid judgment.” Id., at 294.
 Pp. 4–7.
    (b) Settled principles of specific jurisdiction control this case. For a
 court to exercise specific jurisdiction over a claim there must be an
 “affiliation between the forum and the underlying controversy, prin-
 cipally, [an] activity or an occurrence that takes place in the forum
 State.” Goodyear, supra, at 919 (internal quotation marks and
 brackets omitted). When no such connection exists, specific jurisdic-
 tion is lacking regardless of the extent of a defendant’s unconnected
 activities in the State. The California Supreme Court’s “sliding scale
 approach”—which resembles a loose and spurious form of general ju-
 risdiction—is thus difficult to square with this Court’s precedents.
 That court found specific jurisdiction without identifying any ade-
 quate link between the State and the nonresidents’ claims. The mere
 fact that other plaintiffs were prescribed, obtained, and ingested
 Plavix in California does not allow the State to assert specific juris-
 diction over the nonresidents’ claims. Nor is it sufficient (or relevant)
 that BMS conducted research in California on matters unrelated to
 Plavix. What is needed is a connection between the forum and the
 specific claims at issue. Cf. Walden v. Fiore, 571 U. S. ___. Pp. 7–9.
    (c) The nonresident plaintiffs’ reliance on Keeton v. Hustler Maga-
 zine, Inc., 465 U.S. 770, and Phillips Petroleum Co. v. Shutts, 472
U.S. 797, is misplaced. Keeton concerned jurisdiction to determine
                     Cite as: 582 U. S. ____ (2017)                      3

                                Syllabus

  the scope of a claim involving in-state injury and injury to residents
  of the State, not, as here, jurisdiction to entertain claims involving no
  in-state injury and no injury to residents of the forum State. And
  Shutts, which concerned the due process rights of plaintiffs, has no
  bearing on the question presented here. Pp. 9–11.
     (d) BMS’s decision to contract with McKesson, a California compa-
  ny, to distribute Plavix nationally does not provide a sufficient basis
  for personal jurisdiction. It is not alleged that BMS engaged in rele-
  vant acts together with McKesson in California or that BMS is deriv-
  atively liable for McKesson’s conduct in California. The bare fact
  that BMS contracted with a California distributor is not enough to
  establish personal jurisdiction in the State. Pp. 11–12.
     (e) The Court’s decision will not result in the parade of horribles
  that respondents conjure up. It does not prevent the California and
  out-of-state plaintiffs from joining together in a consolidated action in
  the States that have general jurisdiction over BMS. Alternatively,
  the nonresident plaintiffs could probably sue together in their respec-
  tive home States. In addition, since this decision concerns the due
  process limits on the exercise of specific jurisdiction by a State, the
  question remains open whether the Fifth Amendment imposes the
  same restrictions on the exercise of personal jurisdiction by a federal
  court. P. 12.
1 Cal. 5th 783, 377 P.3d 874, reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, GINSBURG, BREYER, KAGAN, and GORSUCH, JJ.,
joined. SOTOMAYOR, J., filed a dissenting opinion.
                        Cite as: 582 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–466
                                   _________________


BRISTOL-MYERS SQUIBB COMPANY, PETITIONER v. 

     SUPERIOR COURT OF CALIFORNIA, SAN

          FRANCISCO COUNTY, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      CALIFORNIA

                                 [June 19, 2017] 


  JUSTICE ALITO delivered the opinion of the Court.
  More than 600 plaintiffs, most of whom are not Califor-
nia residents, filed this civil action in a California state
court against Bristol-Myers Squibb Company (BMS),
asserting a variety of state-law claims based on injuries
allegedly caused by a BMS drug called Plavix. The Cali-
fornia Supreme Court held that the California courts have
specific jurisdiction to entertain the nonresidents’ claims.
We now reverse.
                             I

                            A

   BMS, a large pharmaceutical company, is incorporated
in Delaware and headquartered in New York, and it main-
tains substantial operations in both New York and New
Jersey. 1 Cal. 5th 783, 790, 377 P.3d 874, 879 (2016).
Over 50 percent of BMS’s work force in the United States
is employed in those two States. Ibid.
   BMS also engages in business activities in other juris-
dictions, including California. Five of the company’s
research and laboratory facilities, which employ a total of
2         BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
           COURT OF CAL., SAN FRANCISCO CTY. 

                   Opinion of the Court 


around 160 employees, are located there. Ibid. BMS also
employs about 250 sales representatives in California and
maintains a small state-government advocacy office in
Sacramento. Ibid.
  One of the pharmaceuticals that BMS manufactures and
sells is Plavix, a prescription drug that thins the blood and
inhibits blood clotting. BMS did not develop Plavix in
California, did not create a marketing strategy for Plavix
in California, and did not manufacture, label, package, or
work on the regulatory approval of the product in Califor-
nia. Ibid. BMS instead engaged in all of these activities
in either New York or New Jersey. Ibid. But BMS does
sell Plavix in California. Between 2006 and 2012, it sold
almost 187 million Plavix pills in the State and took in
more than $900 million from those sales. 1 Cal. 5th, at
790–791, 377 P.3d, at 879. This amounts to a little over
one percent of the company’s nationwide sales revenue.
Id., at 790, 377 P. 3d, at 879.
                             B
  A group of plaintiffs—consisting of 86 California resi-
dents and 592 residents from 33 other States—filed eight
separate complaints in California Superior Court, alleging
that Plavix had damaged their health. Id., at 789, 377
P. 3d, at 878. All the complaints asserted 13 claims under
California law, including products liability, negligent
misrepresentation, and misleading advertising claims.
Ibid. The nonresident plaintiffs did not allege that they
obtained Plavix through California physicians or from any
other California source; nor did they claim that they were
injured by Plavix or were treated for their injuries in
California.
  Asserting lack of personal jurisdiction, BMS moved to
quash service of summons on the nonresidents’ claims, but
the California Superior Court denied this motion, finding
that the California courts had general jurisdiction over
                  Cite as: 582 U. S. ____ (2017)            3

                      Opinion of the Court

BMS “[b]ecause [it] engages in extensive activities in
California.” App. to Pet. for Cert. 150. BMS unsuccess-
fully petitioned the State Court of Appeal for a writ of man-
date, but after our decision on general jurisdiction in
Daimler AG v. Bauman, 571 U. S. ___ (2014), the Califor-
nia Supreme Court instructed the Court of Appeal “to
vacate its order denying mandate and to issue an order to
show cause why relief sought in the petition should not be
granted.” App. 9–10.
   The Court of Appeal then changed its decision on the
question of general jurisdiction. 228 Cal. App. 4th 605,
175 Cal. Rptr. 3d 412 (2014). Under Daimler, it held,
general jurisdiction was clearly lacking, but it went on to
find that the California courts had specific jurisdiction
over the nonresidents’ claims against BMS. 228 Cal.
App. 4th 605, 175 Cal. Rptr. 3d, at 425–439.
   The California Supreme Court affirmed. The court
unanimously agreed with the Court of Appeal on the issue
of general jurisdiction, but the court was divided on the
question of specific jurisdiction. The majority applied a
“sliding scale approach to specific jurisdiction.” 1 Cal. 5th,
at 806, 377 P.3d, at 889. Under this approach, “the more
wide ranging the defendant’s forum contacts, the more
readily is shown a connection between the forum contacts
and the claim.” Ibid. (internal quotation marks omitted).
Applying this test, the majority concluded that “BMS’s
extensive contacts with California” permitted the exercise
of specific jurisdiction “based on a less direct connection
between BMS’s forum activities and plaintiffs’ claims than
might otherwise be required.” Ibid. This attenuated
requirement was met, the majority found, because the
claims of the nonresidents were similar in several ways to
the claims of the California residents (as to which specific
jurisdiction was uncontested). Id., at 803–806, 377 P. 3d,
at 887–889. The court noted that “[b]oth the resident and
nonresident plaintiffs’ claims are based on the same alleg-
4             BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
               COURT OF CAL., SAN FRANCISCO CTY. 

                       Opinion of the Court 


edly defective product and the assertedly misleading
marketing and promotion of that product.” Id., at 804, 377
P. 3d, at 888. And while acknowledging that “there is no
claim that Plavix itself was designed and developed in
[BMS’s California research facilities],” the court thought it
significant that other research was done in the State.
Ibid.
  Three justices dissented. “The claims of . . . nonresi-
dents injured by their use of Plavix they purchased and
used in other states,” they wrote, “in no sense arise from
BMS’s marketing and sales of Plavix in California,” and
they found that the “mere similarity” of the residents’ and
nonresidents’ claims was not enough. Id., at 819, 377
P. 3d, at 898 (opinion of Werdegar, J.). The dissent ac-
cused the majority of “expand[ing] specific jurisdiction to
the point that, for a large category of defendants, it be-
comes indistinguishable from general jurisdiction.” Id., at
816, 377 P. 3d, at 896.
  We granted certiorari to decide whether the California
courts’ exercise of jurisdiction in this case violates the Due
Process Clause of the Fourteenth Amendment. 580 U. S.
___ (2017).1
                                   II
                                   A
  It has long been established that the Fourteenth
Amendment limits the personal jurisdiction of state
courts. See, e.g., Daimler, supra, at ___–___ (slip op., at 6–
13); World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
286, 291 (1980); International Shoe Co. v. Washington, 326
U.S. 310, 316–317 (1945); Pennoyer v. Neff, 95 U.S. 714,

——————
    1 California
               law provides that its courts may exercise jurisdiction “on
any basis not inconsistent with the Constitution . . . of the United
States,” Cal. Civ. Proc. Code Ann. §410.10 (West 2004); see Daimler AG
v. Bauman, 571 U. S. ___, ___ (2014) (slip op., at 6).
                  Cite as: 582 U. S. ____ (2017)            5

                      Opinion of the Court

733 (1878). Because “[a] state court’s assertion of jurisdic-
tion exposes defendants to the State’s coercive power,” it is
“subject to review for compatibility with the Fourteenth
Amendment’s Due Process Clause,” Goodyear Dunlop
Tires Operations, S. A. v. Brown, 564 U.S. 915, 918
(2011), which “limits the power of a state court to render a
valid personal judgment against a nonresident defendant,”
World-Wide Volkswagen, supra, at 291. The primary focus
of our personal jurisdiction inquiry is the defendant’s
relationship to the forum State. See Walden v. Fiore, 571
U. S. ___, ___–___ (2014) (slip op., at 5–8); Phillips Petro-
leum Co. v. Shutts, 472 U.S. 797, 806–807 (1985).
   Since our seminal decision in International Shoe, our
decisions have recognized two types of personal jurisdic-
tion: “general” (sometimes called “all-purpose”) jurisdic-
tion and “specific” (sometimes called “case-linked”) juris-
diction. Goodyear, 564 U.S., at 919. “For an individual,
the paradigm forum for the exercise of general jurisdiction
is the individual’s domicile; for a corporation, it is an
equivalent place, one in which the corporation is fairly
regarded as at home.” Id., at 924. A court with general
jurisdiction may hear any claim against that defendant,
even if all the incidents underlying the claim occurred in a
different State. Id., at 919. But “only a limited set of
affiliations with a forum will render a defendant amenable
to” general jurisdiction in that State. Daimler, 571 U. S.,
at ___ (slip op., at 18).
   Specific jurisdiction is very different. In order for a
state court to exercise specific jurisdiction, “the suit” must
“aris[e] out of or relat[e] to the defendant’s contacts with
the forum.” Id., at ___ (slip op., at 8) (internal quotation
marks omitted; emphasis added); see Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 472–473 (1985); Helicopteros
Nacionales de Colombia, S. A. v. Hall, 466 U.S. 408, 414
(1984). In other words, there must be “an affiliation be-
tween the forum and the underlying controversy, princi-
6         BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
           COURT OF CAL., SAN FRANCISCO CTY. 

                   Opinion of the Court 


pally, [an] activity or an occurrence that takes place in the
forum State and is therefore subject to the State’s regula-
tion.” Goodyear, 564 U.S., at 919 (internal quotation
marks and brackets omitted). For this reason, “specific
jurisdiction is confined to adjudication of issues deriv-
ing from, or connected with, the very controversy that
establishes jurisdiction.” Ibid. (internal quotation marks
omitted).
                              B
   In determining whether personal jurisdiction is present,
a court must consider a variety of interests. These include
“the interests of the forum State and of the plaintiff in
proceeding with the cause in the plaintiff ’s forum of
choice.” Kulko v. Superior Court of Cal., City and County
of San Francisco, 436 U.S. 84, 92 (1978); see Daimler,
supra, at ___–___, n. 20 (slip op., at 21–22, n. 20); Asahi
Metal Industry Co. v. Superior Court of Cal., Solano Cty.,
480 U.S. 102, 113 (1987); World-Wide Volkswagen, 444
U.S., at 292. But the “primary concern” is “the burden on
the defendant.” Id., at 292. Assessing this burden obvi-
ously requires a court to consider the practical problems
resulting from litigating in the forum, but it also encom-
passes the more abstract matter of submitting to the
coercive power of a State that may have little legitimate
interest in the claims in question. As we have put it,
restrictions on personal jurisdiction “are more than a
guarantee of immunity from inconvenient or distant litiga-
tion. They are a consequence of territorial limitations on
the power of the respective States.” Hanson v. Denckla,
357 U.S. 235, 251 (1958). “[T]he States retain many
essential attributes of sovereignty, including, in particu-
lar, the sovereign power to try causes in their courts. The
sovereignty of each State . . . implie[s] a limitation on the
sovereignty of all its sister States.”           World-Wide
Volkswagen, 444 U.S., at 293. And at times, this federal-
                  Cite as: 582 U. S. ____ (2017)            7

                      Opinion of the Court

ism interest may be decisive. As we explained in World-
Wide Volkswagen, “[e]ven if the defendant would suffer
minimal or no inconvenience from being forced to litigate
before the tribunals of another State; even if the forum
State has a strong interest in applying its law to the con-
troversy; even if the forum State is the most convenient
location for litigation, the Due Process Clause, acting as
an instrument of interstate federalism, may sometimes act
to divest the State of its power to render a valid judg-
ment.” Id., at 294.
                              III

                               A

   Our settled principles regarding specific jurisdiction
control this case. In order for a court to exercise specific
jurisdiction over a claim, there must be an “affiliation
between the forum and the underlying controversy, prin-
cipally, [an] activity or an occurrence that takes place in
the forum State.” Goodyear, 564 U.S., at 919 (internal
quotation marks and brackets in original omitted). When
there is no such connection, specific jurisdiction is lacking
regardless of the extent of a defendant’s unconnected
activities in the State. See id., at 931, n. 6 (“[E]ven regu-
larly occurring sales of a product in a State do not justify
the exercise of jurisdiction over a claim unrelated to those
sales”).
   For this reason, the California Supreme Court’s “sliding
scale approach” is difficult to square with our precedents.
Under the California approach, the strength of the requi-
site connection between the forum and the specific claims
at issue is relaxed if the defendant has extensive forum
contacts that are unrelated to those claims. Our cases
provide no support for this approach, which resembles a
loose and spurious form of general jurisdiction. For spe-
cific jurisdiction, a defendant’s general connections with the
forum are not enough. As we have said, “[a] corporation’s
8         BRISTOL-MYERS SQUIBB CO. v. SUPERIOR 

           COURT OF CAL., SAN FRANCISCO CTY. 

                   Opinion of the Court 


‘continuous activity of some sorts within a state . . . is not
enough to support the demand that the corporation be
amenable to suits unrelated to that activity.’ ” Id., at 927
(quoting International Shoe, 326 U.S., at 318).
   The present case illustrates the danger of the California
approach. The State Supreme Court found that specific
jurisdiction was present without identifying any adequate
link between the State and the nonresidents’ claims. As
noted, the nonresidents were not prescribed Plavix in
California, did not purchase Plavix in California, did not
ingest Plavix in California, and were not injured by Plavix
in California. The mere fact that other plaintiffs were
prescribed, obtained, and ingested Plavix in California—
and allegedly sustained the same injuries as did the non-
residents—does not allow the State to assert specific
jurisdiction over the nonresidents’ claims. As we have
explained, “a defendant’s relationship with a . . . third
party, standing alone, is an insufficient basis for jurisdic-
tion.” Walden, 571 U. S., at ___ (slip op., at 8). This re-
mains true even when third parties (here, the plaintiffs
who reside in California) can bring claims similar to those
brought by the nonresidents. Nor is it sufficient—or even
relevant—that BMS conducted research in California on
matters unrelated to Plavix. What is needed—and what is
missing here—is a connection between the forum and the
specific claims at issue.
   Our decision in Walden, supra, illustrates this require-
ment. In that case, Nevada plaintiffs sued an out-of-state
defendant for conducting an allegedly unlawful search of
the plaintiffs while they were in Georgia preparing to
board a plane bound for Nevada. We held that the Nevada
courts lacked specific jurisdiction even though the plain-
tiffs were Nevada residents and “suffered foreseeable
harm in Nevada.” Id., at ___ (slip op., at 11). Because the
“relevant conduct occurred entirely in Georgi[a] . . . the
mere fact that [this] conduct affected plaintiffs with con-
                  Cite as: 582 U. S. ____ (2017)            9

                      Opinion of the Court

nections to the forum State d[id] not suffice to authorize
jurisdiction.” Id., at ___ (slip op., at 14) (emphasis added).
   In today’s case, the connection between the nonresi-
dents’ claims and the forum is even weaker. The relevant
plaintiffs are not California residents and do not claim to
have suffered harm in that State. In addition, as in Wal-
den, all the conduct giving rise to the nonresidents’ claims
occurred elsewhere. It follows that the California courts
cannot claim specific jurisdiction.            See World-Wide
Volkswagen, supra, at 295 (finding no personal jurisdiction
in Oklahoma because the defendant “carr[ied] on no activ-
ity whatsoever in Oklahoma” and dismissing “the fortui-
tous circumstance that a single Audi automobile, sold [by
defendants] in New York to New York residents, happened
to suffer an accident while passing through Oklahoma” as
an “isolated occurrence”).
                             B
   The nonresidents maintain that two of our cases sup-
port the decision below, but they misinterpret those
precedents.
   In Keeton v. Hustler Magazine, Inc., 465 U.S. 770
(1984), a New York resident sued Hustler in New Hamp-
shire, claiming that she had been libeled in five issues of
the magazine, which was distributed throughout the
country, including in New Hampshire, where it sold
10,000 to 15,000 copies per month. Concluding that spe-
cific jurisdiction was present, we relied principally on the
connection between the circulation of the magazine in New
Hampshire and damage allegedly caused within the State.
We noted that “[f]alse statements of fact harm both the
subject of the falsehood and the readers of the statement.”
Id., at 776 (emphasis deleted). This factor amply distin-
guishes Keeton from the present case, for here the nonres-
idents’ claims involve no harm in California and no harm
to California residents.
10          BRISTOL-MYERS SQUIBB CO. v. SUPERIOR 

             COURT OF CAL., SAN FRANCISCO CTY. 

                     Opinion of the Court 


  The nonresident plaintiffs in this case point to our hold-
ing in Keeton that there was jurisdiction in New Hamp-
shire to entertain the plaintiff ’s request for damages
suffered outside the State, id., at 774, but that holding
concerned jurisdiction to determine the scope of a claim
involving in-state injury and injury to residents of the
State, not, as in this case, jurisdiction to entertain claims
involving no in-state injury and no injury to residents of
the forum State. Keeton held that there was jurisdiction
in New Hampshire to consider the full measure of the
plaintiff ’s claim, but whether she could actually recover
out-of-state damages was a merits question governed by
New Hampshire libel law. Id., at 778, n. 9.
  The Court’s decision in Phillips Petroleum Co. v. Shutts,
472 U.S. 797 (1985), which involved a class action filed in
Kansas, is even less relevant. The Kansas court exercised
personal jurisdiction over the claims of nonresident class
members, and the defendant, Phillips Petroleum, argued
that this violated the due process rights of these class
members because they lacked minimum contacts with the
State.2 According to the defendant, the out-of-state class
members should not have been kept in the case unless
they affirmatively opted in, instead of merely failing to opt
out after receiving notice. Id., at 812.
  Holding that there had been no due process violation,
the Court explained that the authority of a State to enter-
tain the claims of nonresident class members is entirely
different from its authority to exercise jurisdiction over an
out-of-state defendant. Id., at 808–812. Since Shutts
concerned the due process rights of plaintiffs, it has no
——————
   2 The Court held that the defendant had standing to argue that the

Kansas court had improperly exercised personal jurisdiction over the
claims of the out-of-state class members because that holding materially
affected the defendant’s own interests, specifically, the res judicata
effect of an adverse judgment. 472 U.S., at 803–806.
                    Cite as: 582 U. S. ____ (2017)                  11

                         Opinion of the Court

bearing on the question presented here.
   Respondents nevertheless contend that Shutts supports
their position because, in their words, it would be “absurd
to believe that [this Court] would have reached the exact
opposite result if the petitioner [Phillips] had only invoked
its own due-process rights, rather than those of the non-
resident plaintiffs.” Brief for Respondents 28–29, n. 6
(emphasis deleted). But the fact remains that Phillips did
not assert that Kansas improperly exercised personal
jurisdiction over it, and the Court did not address that
issue.3 Indeed, the Court stated specifically that its “dis-
cussion of personal jurisdiction [did not] address class
actions where the jurisdiction is asserted against a de-
fendant class.” Shutts, supra, at 812, n. 3.

                               C
    In a last ditch contention, respondents contend that
BMS’s “decision to contract with a California company
[McKesson] to distribute [Plavix] nationally” provides a
sufficient basis for personal jurisdiction. Tr. of Oral Arg.
32. But as we have explained, “[t]he requirements of
International Shoe . . . must be met as to each defendant
over whom a state court exercises jurisdiction.” Rush v.
Savchuk, 444 U.S. 320, 332 (1980); see Walden, 571 U. S.,
at ___ (slip op, at 8) (“[A] defendant’s relationship with a
. . . third party, standing alone, is an insufficient basis for
jurisdiction”). In this case, it is not alleged that BMS
engaged in relevant acts together with McKesson in Cali-
fornia. Nor is it alleged that BMS is derivatively liable for
McKesson’s conduct in California. And the nonresidents
“have adduced no evidence to show how or by whom the

——————
  3 Petitioner speculates that Phillips did not invoke its own due pro-

cess rights because it was believed at the time that the Kansas court
had general jurisdiction. See Reply Brief 7, n. 1.
12        BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
           COURT OF CAL., SAN FRANCISCO CTY. 

                   Opinion of the Court 


Plavix they took was distributed to the pharmacies that
dispensed it to them.” 1 Cal. 5th, at 815, 377 P.3d, at 895
(Werdegar, J., dissenting) (emphasis deleted). See Tr. of
Oral Arg. 33 (“It is impossible to trace a particular pill to a
particular person . . . . It’s not possible for us to track
particularly to McKesson”). The bare fact that BMS con-
tracted with a California distributor is not enough to
establish personal jurisdiction in the State.
                              IV
   Our straightforward application in this case of settled
principles of personal jurisdiction will not result in the
parade of horribles that respondents conjure up. See Brief
for Respondents 38–47. Our decision does not prevent the
California and out-of-state plaintiffs from joining together
in a consolidated action in the States that have general
jurisdiction over BMS. BMS concedes that such suits
could be brought in either New York or Delaware. See
Brief for Petitioner 13. Alternatively, the plaintiffs who
are residents of a particular State—for example, the 92
plaintiffs from Texas and the 71 from Ohio—could proba-
bly sue together in their home States. In addition, since
our decision concerns the due process limits on the exer-
cise of specific jurisdiction by a State, we leave open the
question whether the Fifth Amendment imposes the same
restrictions on the exercise of personal jurisdiction by a
federal court. See Omni Capital Int’l, Ltd. v. Rudolf Wolff
& Co., 484 U.S. 97, 102, n. 5 (1987).
                        *     *     *
  The judgment of the California Supreme Court is re-
versed, and the case is remanded for further proceedings
not inconsistent with this opinion.
                                          It is so ordered.
                 Cite as: 582 U. S. ____ (2017)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 16–466
                         _________________


BRISTOL-MYERS SQUIBB COMPANY, PETITIONER v. 

     SUPERIOR COURT OF CALIFORNIA, SAN

          FRANCISCO COUNTY, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      CALIFORNIA

                        [June 19, 2017] 


   JUSTICE SOTOMAYOR, dissenting.
   Three years ago, the Court imposed substantial curbs on
the exercise of general jurisdiction in its decision in Daim-
ler AG v. Bauman, 571 U. S. ___ (2014). Today, the Court
takes its first step toward a similar contraction of specific
jurisdiction by holding that a corporation that engages in
a nationwide course of conduct cannot be held accountable
in a state court by a group of injured people unless all of
those people were injured in the forum State.
   I fear the consequences of the Court’s decision today will
be substantial. The majority’s rule will make it difficult to
aggregate the claims of plaintiffs across the country whose
claims may be worth little alone. It will make it impossi-
ble to bring a nationwide mass action in state court
against defendants who are “at home” in different States.
And it will result in piecemeal litigation and the bifurca-
tion of claims. None of this is necessary. A core concern in
this Court’s personal jurisdiction cases is fairness. And
there is nothing unfair about subjecting a massive corpo-
ration to suit in a State for a nationwide course of conduct
that injures both forum residents and nonresidents alike.
                           I
  Bristol-Myers Squibb is a Fortune 500 pharmaceutical
2           BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
             COURT OF CAL., SAN FRANCISCO CTY. 

                    SOTOMAYOR, J., dissenting


company incorporated in Delaware and headquartered in
New York.       It employs approximately 25,000 people
worldwide and earns annual revenues of over $15 billion.
In the late 1990’s, Bristol-Myers began to market and sell
a prescription blood thinner called Plavix. Plavix was
advertised as an effective tool for reducing the risk of
blood clotting for those vulnerable to heart attacks and to
strokes. The ads worked: At the height of its popularity,
Plavix was a blockbuster, earning Bristol-Myers billions of
dollars in annual revenues.
   Bristol-Myers’ advertising and distribution efforts were
national in scope. It conducted a single nationwide adver-
tising campaign for Plavix, using television, magazine,
and Internet ads to broadcast its message. A consumer in
California heard the same advertisement as a consumer in
Maine about the benefits of Plavix. Bristol-Myers’ distri-
bution of Plavix also proceeded through nationwide chan-
nels: Consistent with its usual practice, it relied on a small
number of wholesalers to distribute Plavix throughout the
country. One of those distributors, McKesson Corporation,
was named as a defendant below; during the relevant time
period, McKesson was responsible for almost a quarter of
Bristol-Myers’ revenue worldwide.
   The 2005 publication of an article in the New England
Journal of Medicine questioning the efficacy and safety of
Plavix put Bristol-Myers on the defensive, as consumers
around the country began to claim that they were injured
by the drug. The plaintiffs in these consolidated cases are
86 people who allege they were injured by Plavix in Cali-
fornia and several hundred others who say they were
injured by the drug in other States.1 They filed their suits
——————
  1 Like the parties and the majority, I refer to these people as “resi-

dents” and “nonresidents” of California as a convenient shorthand. See
ante, at 2; Brief for Petitioner 4–5, n. 1; Brief for Respondents 2, n. 1.
                     Cite as: 582 U. S. ____ (2017)                      3

                       SOTOMAYOR, J., dissenting

in California Superior Court, raising product-liability
claims against Bristol-Myers and McKesson. Their claims
are “materially identical,” as Bristol-Myers concedes. See
Brief for Petitioner 4, n. 1. Bristol-Myers acknowledged it
was subject to suit in California state court by the resi-
dents of that State. But it moved to dismiss the claims
brought by the nonresident plaintiffs—respondents here—
for lack of jurisdiction. The question here, accordingly, is
not whether Bristol-Myers is subject to suit in California
on claims that arise out of the design, development, manu-
facture, marketing, and distribution of Plavix—it is. The
question is whether Bristol-Myers is subject to suit in
California only on the residents’ claims, or whether a state
court may also hear the nonresidents’ “identical” claims.
                              II

                              A

  As the majority explains, since our pathmarking opinion
in International Shoe Co. v. Washington, 326 U.S. 310
(1945), the touchstone of the personal-jurisdiction analysis
has been the question whether a defendant has “certain
minimum contacts with [the State] such that the mainte-
nance of the suit does not offend ‘traditional notions of fair
play and substantial justice.’ ” Id., at 316 (quoting Milli-
ken v. Meyer, 311 U.S. 457, 463 (1940)). For decades this
Court has considered that question through two different
jurisdictional frames: “general” and “specific” jurisdiction.
See Helicopteros Nacionales de Colombia, S. A. v. Hall,
466 U.S. 408, 414, nn. 8–9 (1984). Under our current case
law, a state court may exercise general, or all-purpose,
jurisdiction over a defendant corporation only if its “affili-
ations with the State are so ‘continuous and systematic’ as

—————— 

For jurisdictional purposes, the important question is generally (as it is

here) where a plaintiff was injured, not where he or she resides.

4           BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
             COURT OF CAL., SAN FRANCISCO CTY. 

                    SOTOMAYOR, J., dissenting


to render [it] essentially at home in the forum State.”
Goodyear Dunlop Tires Operations, S. A. v. Brown, 564
U.S. 915, 919 (2011).2
   If general jurisdiction is not appropriate, however, a
state court can exercise only specific, or case-linked, juris-
diction over a dispute. Id., at 923–924. Our cases have
set out three conditions for the exercise of specific jurisdic-
tion over a nonresident defendant. 4A C. Wright, A. Mil-
ler, & A. Steinman, Federal Practice and Procedure §1069,
pp. 22–78 (4th ed. 2015) (Wright); see also id., at 22–27,
n. 10 (collecting authority). First, the defendant must
have “ ‘purposefully avail[ed] itself of the privilege of con-
ducting activities within the forum State’ ” or have pur-
posefully directed its conduct into the forum State. J.
McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 877
(2011) (plurality opinion) (quoting Hanson v. Denckla, 357
U.S. 235, 253 (1958)). Second, the plaintiff ’s claim must
“arise out of or relate to” the defendant’s forum conduct.
Helicopteros, 466 U.S., at 414. Finally, the exercise of
jurisdiction must be reasonable under the circumstances.
Asahi Metal Industry Co. v. Superior Court of Cal., Solano
Cty., 480 U.S. 102, 113–114 (1987); Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 477–478 (1985). The factors
relevant to such an analysis include “the burden on the
defendant, the forum State’s interest in adjudicating the
dispute, the plaintiff ’s interest in obtaining convenient

——————
   2 Respondents do not contend that the California courts would be able

to exercise general jurisdiction over Bristol-Myers—a concession that
follows directly from this Court’s opinion in Daimler AG v. Bauman,
571 U. S. ___ (2014). As I have explained, I believe the restrictions the
Court imposed on general jurisdiction in Daimler were ill advised. See
BNSF R. Co. v. Tyrrell, 581 U. S. ___, ___ (2017) (SOTOMAYOR, J.,
concurring in part and dissenting in part); Daimler, 571 U. S., at ___
(SOTOMAYOR, J., concurring in judgment). But I accept respondents’
concession, for the purpose of this case, that Bristol-Myers is not
subject to general jurisdiction in California.
                  Cite as: 582 U. S. ____ (2017)             5

                    SOTOMAYOR, J., dissenting

and effective relief, the interstate judicial system’s interest
in obtaining the most efficient resolution of controversies,
and the shared interest of the several States in furthering
fundamental substantive social policies.” Id., at 477 (in-
ternal quotation marks omitted).
                                B
   Viewed through this framework, the California courts
appropriately exercised specific jurisdiction over respond-
ents’ claims.
   First, there is no dispute that Bristol-Myers “purposefully
avail[ed] itself,” Nicastro, 564 U.S., at 877, of California
and its substantial pharmaceutical market. Bristol-Myers
employs over 400 people in California and maintains half
a dozen facilities in the State engaged in research, devel-
opment, and policymaking. Ante, at 1–2. It contracts with
a California-based distributor, McKesson, whose sales
account for a significant portion of its revenue. Supra, at
2. And it markets and sells its drugs, including Plavix, in
California, resulting in total Plavix sales in that State of
nearly $1 billion during the period relevant to this suit.
   Second, respondents’ claims “relate to” Bristol-Myers’ in-
state conduct. A claim “relates to” a defendant’s forum
conduct if it has a “connect[ion] with” that conduct. Inter-
national Shoe, 326 U.S., at 319. So respondents could
not, for instance, hale Bristol-Myers into court in Califor-
nia for negligently maintaining the sidewalk outside its
New York headquarters—a claim that has no connection
to acts Bristol-Myers took in California. But respondents’
claims against Bristol-Myers look nothing like such a
claim. Respondents’ claims against Bristol-Myers concern
conduct materially identical to acts the company took in
California: its marketing and distribution of Plavix, which
it undertook on a nationwide basis in all 50 States. That
respondents were allegedly injured by this nationwide
course of conduct in Indiana, Oklahoma, and Texas, and
6         BRISTOL-MYERS SQUIBB CO. v. SUPERIOR 

           COURT OF CAL., SAN FRANCISCO CTY. 

                  SOTOMAYOR, J., dissenting


not California, does not mean that their claims do not
“relate to” the advertising and distribution efforts that
Bristol-Myers undertook in that State. All of the plain-
tiffs—residents and nonresidents alike—allege that they
were injured by the same essential acts. Our cases require
no connection more direct than that.
   Finally, and importantly, there is no serious doubt that
the exercise of jurisdiction over the nonresidents’ claims is
reasonable. Because Bristol-Myers already faces claims
that are identical to the nonresidents’ claims in this suit,
it will not be harmed by having to defend against respond-
ents’ claims: Indeed, the alternative approach—litigating
those claims in separate suits in as many as 34 different
States—would prove far more burdensome. By contrast,
the plaintiffs’ “interest in obtaining convenient and effec-
tive relief,” Burger King, 471 U.S., at 477 (internal quota-
tion marks omitted), is obviously furthered by participat-
ing in a consolidated proceeding in one State under shared
counsel, which allows them to minimize costs, share dis-
covery, and maximize recoveries on claims that may be too
small to bring on their own. Cf. American Express Co. v.
Italian Colors Restaurant, 570 U. S. ___, ___ (2013)
(KAGAN., J., dissenting) (slip op., at 7) (“No rational actor
would bring a claim worth tens of thousands of dollars if
doing so meant incurring costs in the hundreds of thou-
sands”). California, too, has an interest in providing a
forum for mass actions like this one: Permitting the non-
residents to bring suit in California alongside the resi-
dents facilitates the efficient adjudication of the residents’
claims and allows it to regulate more effectively the con-
duct of both nonresident corporations like Bristol-Myers
and resident ones like McKesson.
   Nothing in the Due Process Clause prohibits a Califor-
nia court from hearing respondents’ claims—at least not
in a case where they are joined to identical claims brought
by California residents.
                  Cite as: 582 U. S. ____ (2017)              7

                    SOTOMAYOR, J., dissenting

                               III
  Bristol-Myers does not dispute that it has purposefully
availed itself of California’s markets, nor—remarkably—
did it argue below that it would be “unreasonable” for a
California court to hear respondents’ claims. See 1 Cal.
5th 783, 799, n. 2, 377 P.3d 874, 885, n. 2 (2016). Instead,
Bristol-Myers contends that respondents’ claims do not
“arise out of or relate to” its California conduct. The ma-
jority agrees, explaining that no “adequate link” exists
“between the State and the nonresidents’ claims,” ante, at
8—a result that it says follows from “settled principles [of ]
specific jurisdiction,” ante, at 7. But our precedents do not
require this result, and common sense says that it cannot
be correct.
                                A
   The majority casts its decision today as compelled by
precedent. Ibid. But our cases point in the other direction.
   The majority argues at length that the exercise of spe-
cific jurisdiction in this case would conflict with our decision
in Walden v. Fiore, 571 U. S. ___ (2014). That is plainly
not true. Walden concerned the requirement that a de-
fendant “purposefully avail” himself of a forum State or
“purposefully direc[t]” his conduct toward that State,
Nicastro, 564 U.S., at 877, not the separate requirement
that a plaintiff ’s claim “arise out of or relate to” a defend-
ant’s forum contacts. The lower court understood the case
that way. See Fiore v. Walden, 688 F.3d 558, 576–582
(CA9 2012). The parties understood the case that way.
See Brief for Petitioner 17–31, Brief for Respondent 20–44,
Brief for United States as Amicus Curiae 12–18, in Wal-
den v. Fiore, O. T. 2013, No. 12–574. And courts and
commentators have understood the case that way. See,
e.g., 4 Wright §1067.1, at 388–389. Walden teaches only
that a defendant must have purposefully availed itself of
the forum, and that a plaintiff cannot rely solely on a
8         BRISTOL-MYERS SQUIBB CO. v. SUPERIOR 

           COURT OF CAL., SAN FRANCISCO CTY. 

                  SOTOMAYOR, J., dissenting


defendant’s contacts with a forum resident to establish the
necessary relationship. See 571 U. S., at ___ (slip op., at 8)
(“[T]he plaintiff cannot be the only link between the de-
fendant and the forum”). But that holding has nothing to
do with the dispute between the parties: Bristol-Myers has
purposefully availed itself of California—to the tune of
millions of dollars in annual revenue. Only if its language
is taken out of context, ante, at 8–9, can Walden be made
to seem relevant to the case at hand.
   By contrast, our decision in Keeton v. Hustler Magazine,
Inc., 465 U.S. 770 (1984), suggests that there should be no
such barrier to the exercise of jurisdiction here. In Keeton,
a New York resident brought suit against an Ohio corpo-
ration, a magazine, in New Hampshire for libel. She
alleged that the magazine’s nationwide course of con-
duct—its publication of defamatory statements—had
injured her in every State, including New Hampshire.
This Court unanimously rejected the defendant’s argu-
ment that it should not be subject to “nationwide dam-
ages” when only a small portion of those damages arose in
the forum State, id., at 781; exposure to such liability, the
Court explained, was the consequence of having “continu-
ously and deliberately exploited the New Hampshire
market,” ibid. The majority today dismisses Keeton on the
ground that the defendant there faced one plaintiff ’s claim
arising out of its nationwide course of conduct, whereas
Bristol-Myers faces many more plaintiffs’ claims. See
ante, at 10. But this is a distinction without a difference:
In either case, a defendant will face liability in a single
State for a single course of conduct that has impact in
many States. Keeton informs us that there is no unfair-
ness in such a result.
   The majority’s animating concern, in the end, appears to
be federalism: “[T]erritorial limitations on the power of the
respective States,” we are informed, may—and today do—
trump even concerns about fairness to the parties. Ante,
                     Cite as: 582 U. S. ____ (2017)                    9

                       SOTOMAYOR, J., dissenting

at 6. Indeed, the majority appears to concede that this is
not, at bottom, a case about fairness but instead a case
about power: one in which “ ‘the defendant would suffer
minimal or no inconvenience from being forced to litigate
before the tribunals of another State; . . . the forum State
has a strong interest in applying its law to the contro-
versy; [and] the forum State is the most convenient location
for litigation’ ” but personal jurisdiction still will not lie.
Ante, at 7 (quoting World-Wide Volkswagen Corp. v. Wood-
son, 444 U.S. 286, 294 (1980)). But I see little reason to
apply such a principle in a case brought against a large
corporate defendant arising out of its nationwide conduct.
What interest could any single State have in adjudicating
respondents’ claims that the other States do not share? I
would measure jurisdiction first and foremost by the
yardstick set out in International Shoe—“fair play and
substantial justice,” 326 U.S., at 316 (internal quotation
marks omitted). The majority’s opinion casts that settled
principle aside.
                                B
   I fear the consequences of the majority’s decision today
will be substantial. Even absent a rigid requirement that
a defendant’s in-state conduct must actually cause a plain-
tiff ’s claim,3 the upshot of today’s opinion is that plaintiffs

——————
  3 Bristol-Myers  urges such a rule upon us, Brief for Petitioner 14–37,
but its adoption would have consequences far beyond those that follow
from today’s factbound opinion. Among other things, it might call into
question whether even a plaintiff injured in a State by an item identical
to those sold by a defendant in that State could avail himself of that
State’s courts to redress his injuries—a result specifically contemplated
by World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
See Brief for Civil Procedure Professors as Amici Curiae 14–18; see also
J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 906–907 (2011)
(GINSBURG, J., dissenting). That question, and others like it, appears to
await another case.
10          BRISTOL-MYERS SQUIBB CO. v. SUPERIOR
             COURT OF CAL., SAN FRANCISCO CTY. 

                    SOTOMAYOR, J., dissenting


cannot join their claims together and sue a defendant in a
State in which only some of them have been injured. That
rule is likely to have consequences far beyond this case.
   First, and most prominently, the Court’s opinion in this
case will make it profoundly difficult for plaintiffs who are
injured in different States by a defendant’s nationwide
course of conduct to sue that defendant in a single, consol-
idated action. The holding of today’s opinion is that such
an action cannot be brought in a State in which only some
plaintiffs were injured. Not to worry, says the majority:
The plaintiffs here could have sued Bristol-Myers in New
York or Delaware; could “probably” have subdivided their
separate claims into 34 lawsuits in the States in which
they were injured; and might have been able to bring a
single suit in federal court (an “open . . . question”). Ante,
at 12. Even setting aside the majority’s caveats, what is
the purpose of such limitations? What interests are
served by preventing the consolidation of claims and
limiting the forums in which they can be consolidated?
The effect of the Court’s opinion today is to eliminate
nationwide mass actions in any State other than those in
which a defendant is “ ‘essentially at home.’ ”4 See Daim-
ler, 571 U. S., at ___ (slip op., at 8). Such a rule hands one
more tool to corporate defendants determined to prevent
the aggregation of individual claims, and forces injured
plaintiffs to bear the burden of bringing suit in what will
often be far flung jurisdictions.
   Second, the Court’s opinion today may make it impossi-

——————
  4 The Court today does not confront the question whether its opinion

here would also apply to a class action in which a plaintiff injured in
the forum State seeks to represent a nationwide class of plaintiffs, not
all of whom were injured there. Cf. Devlin v. Scardelletti, 536 U.S. 1,
9–10 (2002) (“Nonnamed class members . . . may be parties for some
purposes and not for others”); see also Wood, Adjudicatory Jurisdiction
and Class Actions, 62 Ind. L. J. 597, 616–617 (1987).
                  Cite as: 582 U. S. ____ (2017)           11

                   SOTOMAYOR, J., dissenting

ble to bring certain mass actions at all. After this case, it
is difficult to imagine where it might be possible to bring a
nationwide mass action against two or more defendants
headquartered and incorporated in different States. There
will be no State where both defendants are “at home,” and
so no State in which the suit can proceed. What about
a nationwide mass action brought against a defendant
not headquartered or incorporated in the United States?
Such a defendant is not “at home” in any State. Cf. id., at
___–___ (SOTOMAYOR, J., concurring in judgment) (slip op.,
at 18–19). Especially in a world in which defendants are
subject to general jurisdiction in only a handful of States,
see ibid., the effect of today’s opinion will be to curtail—
and in some cases eliminate—plaintiffs’ ability to hold
corporations fully accountable for their nationwide conduct.
   The majority chides respondents for conjuring a “parade
of horribles,” ante, at 12, but says nothing about how suits
like those described here will survive its opinion in this
case. The answer is simple: They will not.
                          *    *     *
  It “does not offend ‘traditional notions of fair play and
substantial justice,’ ” International Shoe, 326 U.S., at 316,
to permit plaintiffs to aggregate claims arising out of a
single nationwide course of conduct in a single suit in a
single State where some, but not all, were injured. But
that is exactly what the Court holds today is barred by the
Due Process Clause.
  This is not a rule the Constitution has required before. I
respectfully dissent.